I agree in the dissent of Justice McCLELLAN and in his interpretation of section 3817, but wish to add that if it meant only judicial sales or partitions it would have said so. As to the McLeod Case, 169 Ala. 654, 53 So. 834, while the state report shows my concurrence in the opinion, as a matter of fact I, with Justice Simpson, dissented upon the rehearing, and the concurrence is correctly set forth in the report of the case in 53 So. 834. My dissent was based, however, upon the theory that the widow of William McLeod had the right to look to the proceeds of the sale as a substitute for the land, under the doctrine of the Chaney Case there cited. Indeed, counsel for the widow did not seek to fasten dower upon the land, but upon the proceeds of the sale, and my idea was that the conveyance to his children by William McLeod was not a bona fide sale for a valuable consideration, but was intended as a mere subterfuge for defeating her dower right in the land, and that the proceeds of what was his interest under the probate sale was subject to her dower. Independent, however, of the McLeod Case, which was not controlled by the statute in question, the said statute which applies to the case at bar cuts off dower in the event of sale. Of course, there should be a sale as distinguished from a gift of the land. The wife would also have the right to attack such a sale if made to fraudulently cut off her dower, but as long as it is a bona fide sale the conveyance effectually cuts off her dower, and remits her to the proceeds of the sale for the enforcement of same as a substitute for the land.